DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 9/16/2022 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1, 8, 9 have been considered but are moot in view of the new grounds of rejection. 

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 9, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen at al. (US 2018/0046858) in view of Paglieroni et al. (US 20160260222).

Regarding claim 1, Chen teaches a computer-implemented method of generating special effects in video images, comprising: receiving the video images (see para. 0065, 0119, where Chen discusses receiving video images);
recognizing target objects in the video images, wherein the target objects comprise a first target object and a second target object (see para. 0119, where Chen discusses a first object and second object with shape features);
displaying, in response to a first target object being recognized in an image among the video images, a first object corresponding to the first target object and having a first shape at a first location in the image (see para. 0119, where Chen discusses two blob objects located within a distance);
displaying, in response to a second target object being recognized in the image, a second object corresponding to the second target object and having a second shape at a second location in the image (see para. 0119, 0149, where Chen discusses displaying two blob objects located within a distance); 
generating a third shape based on the first shape of the first object and the second shape of the second object in response to determining that a distance between the first target object and the second target object is less than a first threshold (see para. 0119, 0149, where Chen discusses determining whether two blob objects located within a threshold distance, the two blobs are combined into a third blob);
Chen does not expressly teach causing the first object and the second object to disappear in response to determining that the distance between the first target object and the second target object is less than a second threshold; and displaying a first sequence of frames at a location where the first object and the second object disappear, wherein the first sequence of frames presents a dynamic change process of a third object having the third shape.
However, Paglieroni teaches causing the first object and the second object to disappear in response to determining that the distance between the first target object and the second target object is less than a second threshold (see Table 2, para. 0026, 0107, 0236, where Paglieroni discusses the well-known image segmentation process that split regions, merges regions, or grows regions based on their proximity; if the first object region and second object region satisfy a proximity to each other, the regions are merged into the same object); and
 displaying a first sequence of frames at a location where the first object and the second object disappear, wherein the first sequence of frames presents a dynamic change process of a
third object having the third shape (see Table 2, para. 0026, 0236, where Paglieroni discusses the well-known image segmentation process that split regions, merges regions, or grows regions based on their proximity; if the first object region and second object region satisfy a proximity to each other, the regions are merged into the third shape).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Paglieroni to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object segmentation.
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Chen in this manner in order to improve object tracking by considering the distance between objects to determine whether objects overlap or occlude each other.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen, while the teaching of Paglieroni continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the distance between objects to determine whether the objects overlap to properly distinguish objects and track objects.  The Chen and Paglieroni systems perform object detection and segmentation, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 3, Chen teaches wherein the displaying, in response to a first target object being recognized, a first object corresponding to the first target object and having a first shape at a first location in the image comprises: acquiring, in response to the first target object being recognized, a tracking point of the first target object (see para. 0070, where Chen discusses tracking the center point of object blobs); calculating the first location according to the tracking point of the first target object (see para. 0065, 0070, 0119, where Chen discusses tracking the center point location of object blobs); and displaying the first object at the first location (see para. 0065, 0070, 0149, where Chen discusses displaying tracking image data).
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Paglieroni to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object segmentation.

Regarding claim 4, Chen teaches wherein the acquiring, in response to the first target object being recognized, a tracking point of the first target object comprises: determining, in response to the first target object being recognized, a location of the first target object in the video images; and acquiring the tracking point of the first target object according to the location of the first target object in the video images (see para. 0065, 0069, 0090, where Chen discusses tracking the center point location of object blobs).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Paglieroni to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object segmentation.

Regarding claim 5, Chen teaches wherein the displaying, in response to a second target object being recognized, a second object corresponding to the second target object and having a second shape at a second location in the image comprises: acquiring, in response to the second target object being recognized, a tracking point of the second target object (see para. 0090, 0105, where Chen discusses tracking the center point locations);
calculating the second location according to the tracking point of the second target object (see para. 0090, 0105, where Chen discusses tracking the center point location of object blobs); and
displaying the second object at the second location (see para. 0149, where Chen discusses displaying object tracking location data).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Paglieroni to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object segmentation.

Regarding claim 6, Chen teaches wherein the acquiring, in response to the second target object being recognized, a tracking point of the second target object comprises: determining, in response to the second target object being recognized, a location of the second target object in the video images; and acquiring the tracking point of the second target object according to the location of the second target object in the video images (see para. 0090, 0105, where Chen discusses tracking the center point location of object blobs).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen with Paglieroni to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object segmentation.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding apparatus.
Claim 9 is rejected as applied to claim 1 as pertaining to a corresponding non-transitory computer-readable non-transitory storage medium.
Claim 11 is rejected as applied to claim 3 as pertaining to a corresponding non-transitory computer-readable non-transitory storage medium.
Claim 12 is rejected as applied to claim 4 as pertaining to a corresponding non-transitory computer-readable non-transitory storage medium.
Claim 13 is rejected as applied to claim 5 as pertaining to a corresponding non-transitory computer-readable non-transitory storage medium.
Claim 14 is rejected as applied to claim 6 as pertaining to a corresponding non-transitory computer-readable non-transitory storage medium.




Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0046858) in view of Paglieroni et al. (US 2016/0260222) in view of Cooper (US 8,130,244).

Regarding claim 7, Chen and Paglieroni do not expressly teach wherein after the displaying, in response to a second target object being recognized, a second object corresponding to the second target object and having a second shape at a second location in the image, the object display method further comprises: calculating the distance between the first target object and the second target object; acquiring a change parameter of the first object and the second object according to the distance; and changing display states of the first object and the second object according to the change parameter.
However, Cooper teaches wherein after the displaying, in response to a second target object being recognized, a second object corresponding to the second target object and having a second shape at a second location in the image, the object display method further comprises: calculating the distance between the first target object and the second target object (see col. 29 lines 8-22); acquiring a change parameter of the first object and the second object according to the distance (see col. 29 lines 8-22, where Cooper discusses when a calculated distance shows that the first detected occluded region overlaps with the second detected occluded region, modifying the degree of transparency of the virtual model at the occluded regions); and changing display states of the first object and the second object according to the change parameter. (see col. 29 lines 22-32, where Cooper discusses modifying the degree of transparency of the virtual model at the occluded regions using display parameters).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Chen and Paglieroni with Cooper to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object tracking.
The determination of obviousness is predicated upon the following:   One skilled in the art would have been motivated to modify Chen and Paglieroni in this manner in order to improve object tracking by considering the distance between objects to determine whether objects overlap or occlude each other.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Chen and Paglieroni, while the teaching of Cooper continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the distance between objects to determine whether the objects overlap to properly distinguish objects and track objects.  The Chen, Paglieroni, and Cooper systems perform object detection and tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 15 is rejected as applied to claim 7 as pertaining to a corresponding non-transitory computer-readable non-transitory storage medium.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663